         Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TURTLE ISLAND FOODS, SPC,
doing business as THE TOFURKY COMPANY                                               PLAINTIFF

       v.                         CASE NO. 4:19-CV-514-KGB

NIKHIL SOMAN, in his official capacity as
Director of the Arkansas Bureau of Standards                                       DEFENDANT



 FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.      This is a civil-rights action challenging the constitutionality of Ark. Code Ann. §

2-1-305 (“Act 501” or “the Act”). Act 501 prohibits purveyors of plant- or cell-based meats from

using words the words “meat” and related terms like “beef,” “pork,” “roast,” and “sausage.” For

example, the Act would prohibit Plaintiff from marketing “smoked ham style plant-based deli

slices” or “plant-based jumbo hot dogs.” Each violation of the Act, which would include each

package for a plant- or cell-based meat product, is punishable by a civil penalty up to $1,000. The

Act is effective July 24, 2019.

       2.      The Act is a restriction on commercial speech that prevents companies from

sharing truthful and non-misleading information about their products. It does nothing to protect

the public from potentially misleading information. Instead, it creates consumer confusion where

none existed before in order to impede competition. As such, the Act violates the Free Speech

Clause of the First Amendment and the Due Process Clause of the Fourteenth Amendment.




                                                 1
           Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 2 of 16




        3.     Plaintiff Turtle Island Foods, SPC, doing business as The Tofurky Company,

seeks injunctive and declaratory relief pursuant to 42 U.S.C. § 1983 because the Act is

unconstitutional on its face and as applied.

                                     JURISDICTION AND VENUE

        4.     This action arises under the Constitution of the United States and the provisions

of 42 U.S.C. § 1983. The jurisdiction of this court is invoked pursuant to 28 U.S.C. §§ 1331 and

1343(a).

        5.     This Court has authority to grant declaratory relief under 28 U.S.C. §§ 2201 and

2202.

        6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the named

defendant resides in Pulaski County, which is located in this judicial district, and a substantial

part of the events or omissions giving rise to the claims occurred in Pulaski County.

                                               PARTIES

        7.     Plaintiff Turtle Island Foods, SPC, doing business as The Tofurky Company

(Tofurky Co.) is a social purpose corporation incorporated in the State of Washington and

headquartered in Hood River, Oregon.

        8.     Tofurky Co. uses the trademark name “Tofurky” for most of its plant-based

products.

        9.     Tofurky Co. develops, produces, markets, and sells plant-based food products.

The products are marketed and sold nationwide, including throughout Arkansas.

        10.    Defendant Nikhil Soman is the Director of the Arkansas Bureau of Standards, a

division of the Arkansas Department of Agriculture. He is charged with administering and

enforcing the Act. Ark. Code Ann. § 2-1-304. He is sued in his official capacity only.



                                                  2
         Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 3 of 16




                                               FACTS

                                   Plant- and Cell-Based Meats

        11.     Plant-based meats are foods that approximate the texture, flavor, and appearance

of meat derived from live animals. They are served and consumed just like any other meats.

Plant-based meats are typically made from soy, tempeh, wheat, jackfruit, textured vegetable

protein, or other vegan ingredients. Many varieties of plant-based meats are currently available

in grocery stores, restaurants, and other retailers.

        12.     Consumers have different reasons for buying plant-based meats. Some choose

plant-based meats out of concern for the environment or animal welfare; some seek out plant-

based meats for health reasons; and some simply want to diversify their dining options.

        13.     Consumers rely on packaging and marketing to help them easily identify plant-

based analogues to their favorite meat products.

        14.     Cell-based meats are made in cultivators from animal cells. Cell-based meat

producers add nutrients like salts and sugars to animal cells, which grow into muscle, fat, and

other tissues to form meat. The end result is animal meat, and it is indistinguishable from

conventional meat at a genetic level. The technique for growing cell-based meat is well

understood, but startups are still resolving technical challenges related to scale-up. This emerging

industry has attracted corporate investors like Tyson and Cargill, as well as individual investors

like Bill Gates.1 Cell-based meat is not yet sold in supermarkets or restaurants.




1
 See, e.g., Amanda Little, Tyson Isn’t Chicken, Bloomberg Businessweek, Aug. 15, 2018,
https://bloom.bg/2MREIlD; Michael Pellman Rowland, Israeli Startup Aleph Farms Raises
$11.65 Million to Create Steaks, Forbes, May 14, 2019, https://bit.ly/2GezGOM.
                                                   3
        Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 4 of 16




       15.     Animal agriculture industry representatives have warned producers that

competition from plant- and cell-based meats is one of the “major challenges” faced by the

animal meat industry.2

                   Consumers Are Not Confused About Plant-Based Meats

       16.     There is no evidence that consumers are confused about the ingredients or source

of plant-based meats.

       17.     Tofurky Co.’s packaging and marketing materials, for example, clearly indicate

that the products are plant based, meatless, vegetarian, and vegan. These labels are entirely

truthful and do not violate applicable labeling requirements set forth by the federal Food, Drug

and Cosmetic Act (FDCA), 21 U.S.C. § 343(a).

       18.     Tofurky Co. and other purveyors of plant-based meats do not mislead consumers.

To the contrary, their marketing emphasizes—through the use of commonly understood terms

like “veggie burger”—that their products are plant-based alternatives to meat from live animals.

       19.     Tofurky Co.’s packaging and marketing materials clearly indicate that their

products are plant based and accurately convey the products’ ingredients.

       20.     Consumers are not likely to be confused by the appropriate use of the word

“meat” or related terms on vegetarian or vegan products. A consumer who is looking for food

that has the flavor, texture, and appearance of bacon but was not derived from a live pig would

find the label “veggie bacon” more useful than a label that says only “plant-based protein.”




2
 Chuck Jolley, Six Greatest Ag Challenges for 2018, Feedstuffs, Dec. 7, 2017,
https://bit.ly/30E4mjX; see also Nat’l Cattlemen’s Beef Ass’n, 2018 Policy Priorities,
https://bit.ly/2LrTPF4.

                                                 4
         Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 5 of 16




         Existing Law Already Prevents Actually Misleading or Deceptive Labeling

       21.     Federal and state laws have long prohibited any misrepresentations in the

marketing or packaging of food products.

       22.     Plant-based meat labels fall within the federal Food and Drug Administration’s

jurisdiction under the federal Food, Drug, and Cosmetic Act (“FDCA”).

       23.     The FDCA categorizes a food product as “misbranded” if “its labeling is false or

misleading in any particular.” 21 U.S.C. § 343(a)(1).

       24.     On information and belief, the FDA has not brought any enforcement action for

the misleading use of “meat” or related terms to describe plant-based meats on food labels or

marketing materials.

       25.     The future labels of cell-based meat from livestock and poultry species—beef,

pork, chicken, duck, etc.—fall within the U.S. Department of Agriculture’s jurisdiction under the

Federal Meat Inspection Act (“FMIA”) and the Poultry Products Inspection Act (PPIA). 21

U.S.C. §§ 457 and 607.3

       26.     The FMIA and PPIA categorize meat and meat food products as “misbranded” if

their “labeling is false or misleading in any particular.” 21 U.S.C. §§ 453 (h)(1) and 601(n)(1).

       27.     In addition, the Federal Trade Commission (“FTC”) enforces the Federal Trade

Commission Act (“FTCA”). See 15 U.S.C. § 45 (prohibiting “unfair or deceptive acts or

practices” in or affecting commerce).




3
  See Formal Agreement Between the U.S. Dep’t of Health & Human Servs. Food and Drug
Admin. and U.S. Dep’t of Agric. Off. of Food Safety 3, Mar. 7, 2019, https://bit.ly/2EVzaEZ
(affirming that the USDA will ensure the “accurate labeling of human food products derived
from the cultured cells of livestock and poultry subject to the FMIA and PPIA”).
                                                 5
         Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 6 of 16




       28.     The FTCA’s prohibition on “unfair or deceptive acts or practices” encompasses

food marketing.4 The FTC has concurrent jurisdiction with respect to food products marketed to

consumers. The FTC regulates the marketing and advertising of food products to prevent

consumer confusion and to ensure that products are accurately marketed.

       29.     In other words, the FTC already has authority to ensure that plant- and cell-based

meat products are marketed honestly and that consumers are adequately informed.

       30.     On information and belief, the FTC has not brought any enforcement action for

the use of “meat” or related terms to describe plant-based on food labels or marketing materials.

       31.     Arkansas’ Food, Drug, and Cosmetic Act prohibits “false or misleading” labeling

of food products. Ark. Code Ann. § 20-56-209(1).

       32.     Arkansas’ Deceptive Trade Practices Act prohibits “false representation as to the

characteristics, ingredients, uses, benefits, alterations, source, sponsorship, approval, or

certification of goods or services.” Ark. Code Ann. § 4-88-107(a)(1).

       33.     On information and belief, there have been no cases in Arkansas (or any other

state) holding that it is false or misleading to use the word “meat,” or related terms, on labels and

marketing materials for plant- or cell-based meats.

                                              The Act

       34.     On March 18, 2019, Arkansas passed Act 501, Ark. Code Ann. §2-1-301 et seq.

       35.     The Act’s stated purpose “is to protect consumers from being misled or confused

by false or misleading labeling of agricultural products that are edible by humans.” Ark. Code

Ann. § 2-1-301.


4
 See Memorandum of Understanding Between the Fed. Trade Comm’n and the Food and Drug
Admin., MOU XXX-XX-XXXX, 1971, https://bit.ly/2Y0iBxU; see also Fresh Grown Preserve Corp.
v. FTC, 125 F.2d 917 (2d Cir. 1942).

                                                  6
         Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 7 of 16




       36.     The Act does not include any evidence or legislative findings indicating that

consumers are misled or confused about the use of “meat” or related terms on labels for plant-

based meats. Nor does the Act include any evidence or legislative findings indicating that

consumers are likely to be misled or confused about the use of such terms on labels for cell-

based meats.

       37.     One of the Act’s proponents in the Arkansas General Assembly stated in a

committee hearing that its purpose is “to protect the agricultural producers in the state,” adding:

“I want my rib-eye steak to have been walking around on four feet at one time or another.”

Proponents also indicated that that the Act is designed to provoke federal regulation by making it

difficult for companies to comply with different state labeling requirements.

       38.     The Act goes into effect on July 24, 2019.

       39.     The Act makes it illegal for any person to “misbrand or misrepresent an

agricultural product that is edible by humans, including without limitation, by: . . .

               (2) Selling the agricultural product under the name of another food;

                ...

               (5) Representing the agricultural product as a food for which a definition and
       standard of identity has been provided by regulations under 20-56-219 or by the Federal
       Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq., as it existed on January 1, 2019,
       unless: (A) The agricultural product conforms to the definition and standard; and (B) The
       label of the agricultural product bears the name of the food specified in the definition and
       standard and includes the common names of optional ingredients other than spices,
       flavoring, and coloring present in the food as regulations require.

               (6) Representing the agricultural product as meat or a meat product when the
       agricultural product is not derived from harvested livestock, poultry, or cervids;

               ...

               (8) Representing the agricultural product as beef or a beef product when the
       agricultural product is not derived from a domesticated bovine;



                                                  7
           Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 8 of 16




               (9) Representing the agricultural product as pork or a pork product when the
       agricultural product is not derived from a domesticated swine;

              (10) Utilizing a term that is the same as or similar to a term that has been used or
       defined historically in reference to a specific agricultural product.”

       Ark. Code Ann. § 2-1-305.

       40.     The Act defines “meat” as “a portion of a livestock, poultry, or cervid carcass that

is edible by humans.” Ark. Code Ann. § 2-1-302(7)(A). The Act further states that “‘Meat’ does

not include a: (i) Synthetic product derived from a plant, insect, or other source; or (ii) Product

grown in a laboratory from animal cells.” Id. § 2-1-302(7)(B). The Act defines “meat product” as

“an agricultural product that is edible by humans and made wholly or in part from meat or

another portion of livestock, poultry, or cervid carcass.” Id. § 2-1-302(8)

       41.     The Act defines “beef” as “the flesh of a domesticated bovine, such as a steer or

cow, that is edible by humans.” Ark. Code Ann. § 2-1-302(2). The Act defines “beef product” as

“an agricultural product that is edible by humans and produced in whole or in part from beef,

including without limitation beef jerky, beef patties, chopped beef, fabricated steak, hamburger,

ground beef, ribs and roast.” Id. § 2-1-302(3).

       42.     The Act defines “pork” as “the flesh of a domesticated swine that is edible by

humans.” Ark. Code Ann. § 2-1-302(12). The Act defines “pork product” as “an agricultural

product that is edible by humans and produced in whole or in part from pork, including without

limitation bacon, bratwurst, ground pork, ham, pork chops, ribs, roast, and sausage.” Id. § 2-1-

302(13).

       43.     The Act defines “poultry” as “domestic birds that are edible by humans.” Ark.

Code Ann. § 2-1-302(14).




                                                  8
         Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 9 of 16




       44.     The Act imposes a civil penalty of $1,000 for each violation of § 2-1-305. Ark.

Code Ann. § 2-1-306(a)(1) “Each item that violates § 2-1-305 constitutes a separate violation

subject to the civil penalty.” Id. § 2-1-306(a)(2).

                                 Effect of the Act on Tofurky Co.

       45.     The Act is specifically designed to disadvantage purveyors of plant- and cell-

based meats, including Tofurky Co., by restricting how they market, package, and sell their

products. The Act prevents marketing products as meat analogues or using meat terminology in

truthful and non-misleading ways.

       46.     Tofurky Co. cannot accurately and effectively describe its products without

comparison to the conventional meat products whose flavor profiles they are designed to invoke.

       47.     Since 1980, Tofurky Co. has invested significant time and expense in developing

its plant-based meat products. It makes every effort to label and market those products in truthful

and non-deceptive ways.

       48.     Tofurky Co. currently produces, markets, and sells the following products: “slow

roasted chick’n;” “deli slices” in varieties including “smoked ham” and “bologna;” “hot dogs”;

“sausages”; grounds in varieties including “ground chorizo” and “ground beef style”; “Italian

sausage”; and “ham roast.” All of these products are clearly labeled as plant based, vegan, or

vegetarian.

       49.     These products are marketed and sold in Arkansas and nationwide.

       50.     Labels for these products include modifiers like “veggie,” “all vegan,” and “plant

based” that clearly indicate that the products do not contain meat from slaughtered animals. For

example, Tofurky Co.’s current packaging includes the following:




                                                  9
Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 10 of 16




                              10
Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 11 of 16




                              11
        Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 12 of 16




       51.     Tofurky Co.’s plant-based meat products, including those specifically referenced

in this complaint, are distributed throughout Arkansas at many retailers, including: Natural

Grocers, Cook’s Natural Foods Market, Ozark Natural Foods, Walmart, Target, Whole Foods,

and The Truck Patch Natural market.

       52.     Because Tofurky Co.’s packaging and marketing materials include terms applied

to meat products made from live animals—such as “kielbasa,” “hot dogs,” “ham roast,” and

“bologna”—Tofurky Co. reasonably fears that its speech is prohibited under the Act.

       53.     The Act outlaws Tofurky Co.’s truthful and non-misleading speech and exposes

the company to the substantial risk of ruinous civil penalties. Because Tofurky Co. markets and

packages products in such a way that Arkansas could construe as violating Ark. Code Ann. § 2-

1-305 it may be subject to massive civil penalties under the Statute.

       54.     To comply with the Act, Tofurky Co. must now: (1) choose to continue to have its

products sold in the State of Arkansas as packaged, at substantial risk of ruinous civil liability;

(2) design, produce, and distribute different, specialized marketing and packaging for its

products when they will be sold in the state of Arkansas, creating a logistical nightmare in

distribution channels that service neighboring states; (3) change the entirety of its marketing and

packaging nationwide to comply with the Act, at considerable expense; or (4) refrain from

marketing or selling its products in Arkansas at all.

       55.     Each of these options puts Tofurky Co. at a significant commercial disadvantage.

       56.     Retail chains that operate in Arkansas and other states may be less likely to carry

plant-based meat products, including those produced and sold by Tofurky Co., if they cannot do

so in the same manner in all of their stores.




                                                 12
        Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 13 of 16




        57.        Compliance with the Act may create bad will for Tofurky Co. Customers may be

confused or frustrated by the counterintuitive messaging required under the Act.

        58.        Tofurky Co. may also be liable under the Act for their media advertising in other

states that spills over into Arkansas markets, including regional and national advertising that

reaches Arkansas consumers through print, television, radio, and the Internet.

        59.        The Act significantly hinders Tofurky Co.’s nationwide packaging and marketing

of its products.

                                               COUNT I
                              Violation of Civil Rights - 42 U.S.C. § 1983
                                           First Amendment
        60.        Tofurky Co. incorporates by reference the allegations made in the preceding

paragraphs as if each were fully set forth herein.

        61.        In the following paragraphs, references to the First Amendment include the First

Amendment as applied to the states by the Fourteenth Amendment.

        62.        The First Amendment protects the right to engage in truthful and non-misleading

commercial speech concerning lawful activity.

        63.        Both on its face and as applied to Tofurky Co., Act 501 violates the First

Amendment.

        64.        The Act unconstitutionally prohibits any individual or entity doing business in

Arkansas, including Tofurky Co., from making truthful and non-misleading statements about the

identity, quality, and characteristics of plant- and cell-based meat products.

        65.        Specifically, the Act prohibits businesses from truthfully packaging and

marketing plant-based meat products in a manner that effectively describes them as replacements

for conventional meat products.



                                                    13
         Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 14 of 16




         66.   The Act’s restrictions on speech do not directly and materially advance any

substantial government interest.

         67.   The Act’s restrictions on speech are not appropriately tailored to any substantial

government interest.

                                            COUNT II
                            Violation of Civil Rights - 42 U.S.C. § 1983
                            Fourteenth Amendment Due Process Clause

         68.   Tofurky Co. incorporates by reference the allegations made in the preceding

paragraphs as if each were fully set forth herein.

         69.   The Fourteenth Amendment’s Due Process Clause prohibits statutes that are

unconstitutionally vague.

         70.   Because First Amendment freedoms need breathing space to survive, laws

regulating speech are subject to a more stringent vagueness inquiry than laws regulating conduct.

         71.   Both on its face and as applied to Tofurky Co., Act 501 is unconstitutionally

vague.

         72.   For example, it is unclear whether the Act prohibits Tofurky from packaging and

marketing plant-based “deli slices” or plant-based “chick’n.” See Ark. Code Ann. § 2-1-305(10)

(prohibiting the use of “a term that is the same as or similar to a term that has been used or

defined historically in reference to a specific agricultural product”).

         73.   Act 501 fails to provide persons of ordinary intelligence a reasonable opportunity

to understand when or how their packaging or marketing materials violate the Act.

         74.   The vagueness inherent in the Act’s terms authorizes or encourages arbitrary and

discriminatory enforcement.




                                                 14
       Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 15 of 16




                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays this Court:

             a. Declare that the Act’s challenged provisions are unconstitutional, both on

                their face and as applied to Tofurky Co.;

             b. Upon motion, grant a preliminary injunction preventing the enforcement of

                the Act’s challenged provisions, both on their face and as applied to Tofurky

                Co.;

             c. Grant a permanent injunction preventing the enforcement of the Act’s

                challenged provisions, both on their face and as applied to Tofurky Co.;

             d. Award costs and attorneys’ fees pursuant to 42 U.S.C. § 1988; and

             e. Allow such other and further relief as this Court finds just and proper.




                                              15
Case 4:19-cv-00514-KGB Document 31 Filed 04/15/20 Page 16 of 16




                            Respectfully submitted,

                            /s/ Jeff Priebe
                            Jeff Priebe (AR 2001124)
                            Jeff Priebe Law Firm
                            PO Box 7481
                            Little Rock, AR 72217
                            Email: jeff@jeffpriebelawfirm.com
                            Phone: 501-580-7890

                            On behalf of the Arkansas Civil Liberties Union
                            Foundation, Inc.

                            Brian Hauss*
                            American Civil Liberties
                              Union Foundation
                            Speech, Privacy & Technology Project
                            125 Broad Street, 18th Floor
                            New York, NY 10004
                            Email: bhauss@aclu.org
                            Phone: (212) 549-2500

                            Matthew Liebman*
                            Amanda M. Howell*
                            Alene Anello*
                            Animal Legal Defense Fund
                            525 E. Cotati Ave.
                            Cotati, California 94931
                            Email: ahowell@aldf.org
                            Phone: (707) 795-2533

                            Jessica Almy*
                            Nicole Manu*
                            The Good Food Institute
                            1380 Monroe St. NW #229
                            Washington, DC 20010
                            Email: jessicaa@gfi.org
                            Phone: (866) 849-4457

                            •    Admitted pro hac vice


                            Counsel for Plaintiff




                                16
